IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 96 EAL 2016
                                             :
                    Petitioner               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
SALEEM SHABEZZ,                              :
                                             :
                    Respondent               :

COMMONWEALTH OF PENNSYLVANIA,                : No. 98 EAL 2016
                                             :
                    Petitioner               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
SALEEM SHABEZZ,                              :
                                             :
                    Respondent               :


                                        ORDER



PER CURIAM

      AND NOW, this 19th day of July, 2016, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below.              Allocatur is DENIED as to all

remaining issues. The issue, as stated by Petitioner, is:


             Does the Fourth Amendment entitle a defendant to suppress the
             fruits of a search where it is undisputed that he had no privacy
             interest in the area searched?